Citation Nr: 0306814	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  01-09 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a higher initial disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for PTSD and assigned a 
30 percent rating, effective from February 17, 2000.  The 
veteran appealed both the assigned rating and the effective 
date.  In a July 2002 decision, the Board denied entitlement 
to an earlier effective date, and that issue is therefore no 
longer in appellate status.  In July 2002, the Board directed 
further development of rating issue pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  The veteran was notified in November 
2002 of the evidence received pursuant to such development 
and afforded an opportunity to submit additional argument.  
No additional argument has been received from the veteran.  


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder (PTSD) is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for assignment of a disability evaluation in 
excess of 30 percent for the veteran's service-connected 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.130 and Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000(VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
an increased rating.  The discussions in the rating decision 
and statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in a February 2003 letter, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.   See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, and a September 2000 VA PTSD 
examination report.  As the record shows that the veteran has 
been afforded a VA examination in connection with his claim, 
the requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been 
met.  No additional pertinent evidence has been identified by 
the claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

By rating action in December 2000, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent disability rating, effective February 
17, 2000.  The present appeal involves the veteran's claim 
that the severity of his service-connected PTSD warrants a 
higher initial disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Since the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his PTSD is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  A 30 percent 
rating is warranted for occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. Part 4, including 
§ 4.130 and Code 9440.

The next higher rating of 50 percent is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The veteran maintains that his service-connected post-
traumatic stress disorder warrants a higher initial 
disability rating.  The medical evidence, specifically the  
various VA outpatient records and the September 2000 VA 
examination report, demonstrate that the veteran continues to 
exhibit symptoms of PTSD.  In fact, the September 2000 VA 
examination report indicated that the veteran's PTSD symptoms 
include intrusive memories, avoidance of reminders of 
Vietnam, trigger stimuli, difficulty sleeping, recurrent 
nightmares, difficulty with short-term memory function, 
avoidance, and hyperarousal.  However, these symptoms are 
contemplated by the existing 30 percent rating.  

When reviewing the veteran's symptoms based on the 50 percent 
rating criteria for PTSD, the Board notes that there is 
evidence of mildly restricted affect.  However, there is also 
no evidence of circumstantial, circumlocutory, or stereotyped 
speech, or panic attacks more than once a week.  Likewise, 
symptoms such as difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, and impaired abstract 
thinking have not been demonstrated.  In fact, the September 
2000 VA examination report revealed that the veteran's speech 
was normal in rate and volume, thought processes were linear 
and sequential, and thought content was negative for any 
obvious psychotic symptoms.  He was fully alert and oriented 
and there were no cognitive deficits.  The Board notes here 
that the symptoms listed in VA's general rating formula for 
mental disorders is not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet.App. 436 
(2002). 

Additionally, the September 2000 VA examination report 
indicated that the veteran is moderately impaired socially 
and occupationally from symptoms of PTSD.  The veteran does 
also report that he has been closer to his four children in 
the last three or four years.  In fact, the September 2000 VA 
examiner indicated that the veteran was neatly groomed, 
polite, and cooperative during the examination.  Furthermore, 
although the medical records, including the September 2000 VA 
examination report, reveal that the veteran complained of has 
occasional suicidal thoughts, the veteran also stated in the 
September 2000 VA examination report that he knows that he is 
not going to do it.  In sum, the overall evidence argues 
against a finding that the veteran's psychiatric disability 
picture more nearly approximates the criteria for the next 
higher rating of 50 percent at this time.

The Board also notes that a Global Assessment of Functioning 
(GAF) score of 45 was assigned by an examiner in a March 2000 
VA medical record and a score of 65 was assigned by the 
September 2000 VA examiner.  The Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A 41-50 score indicates symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A 51-60 score indicates "moderate symptoms 
. . . or any moderate difficulty in social, occupational, or 
school functioning . . . ."  A 61-70 rating indicates "some 
mild symptoms . . . or some difficulty in social, 
occupational or school functioning . . . but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  

While a GAF of 45 was reported in March 2000, it appears that 
the overall clinical findings offer more support for the more 
recent GAF of 65.  In this regard, there is no persuasive 
evidence of severe obsessional rituals or serious impairment 
in social, occupational, or school functioning to support a 
GAF of 45.  While the record does show some problems with 
dealing with people in work matters as well as some social 
impairment, the overall evidence simply does not show more 
than mile to moderate impairment due to the PTSD.  For the 
reasons set forth above, the Board finds that the 
preponderance of the evidence is against a finding that the 
criteria for a rating in excess of 30 percent have been met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected PTSD has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.    


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

